Name: Commission Regulation (EC) No 2631/94 of 28 October 1994 amending Council Regulation (EEC) No 2328/91 as regards certain amounts fixed in ecus following the adjustment to the conversion rates to be applied for the purposes of the common agricultural policy
 Type: Regulation
 Subject Matter: agricultural policy;  farming systems;  agricultural structures and production
 Date Published: nan

 29. 10 . 94 Official Journal of the European Communities No L 280/41 COMMISSION REGULATION (EC) No 2631/94 of 28 October 1994 amending Council Regulation (EEC) No 2328/91 as regards certain amounts fixed in ecus following the adjustment to the conversion rates to be applied for the purposes of the common agricultural policy in order to prevent their reduction in terms of national currency as from 1 January 1994 ; Whereas measures applied pursuant to Article 7 of Regu ­ lation (EEC) No 3813/92 are to be adopted by the Commission in accordance with the procedure provided for in Article 12 of that Regulation ; whereas, as a conse ­ quence, the procedure referred to in Article 29 of Council Regulation (EEC) No 4253/88 (6), as amended by Regula ­ tion (EEC) No 2082/93 Q, should apply ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Agricultural Structures and Rural Develop ­ ment, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), as amended by Regulation (EC) No 3528/93 (2), and in particular Article 7 thereof, Whereas, pursuant to Article 3 (2) of Regulation (EEC) No 3813/92, the agricultural conversion rate applicable to measures of Community financing of which comes exclu ­ sively from the Guidance Section of the European Agri ­ cultural Guidance and Guarantee Fund (EAGGF) is to be equal to the rate applying for the entry in the accounts of expenditure under the general budget of the European Communities ; whereas this means that as from 1 January 1994 the conversion rate applicable previously for certain Member States should be reduced ; Whereas certain amounts provided for in Council Regula ­ tion (EEC) No 2328/91 of 15 July 1991 on improving the efficiency of agricultural structures (3), as last amended by Regulation (EC) No 3669/93 (4), were increased by Commission Regulation (EEC) No 870/93 (*) following the alteration of the conversion rates to be applied for the purposes of the common agricultural policy ; Whereas, pursuant to Article 7 of Regulation (EEC) No 3813/92, Germany has requested an increase in certain amounts fixed in ecus by Regulation (EEC) No 2328/91 HAS ADOPTED THIS REGULATION : Article 1 The amounts set out in Regulation (EEC) No 2328/91 and listed in the Annex hereto are hereby amended as indicated therein . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 October 1994. For the Commission Rene STEICHEN Member of the Commission 0 OJ No L 387, 31 . 12. 1992, p. 1 . (2) OJ No L 320, 22. 12. 1993, p. 32. (3) OJ No L 218, 6. 8 . 1991 , p. 1 . (4) OJ No L 338 , 31 . 12. 1993, p. 26. 0 OJ No L 91 , 15. 4. 1993, p. 10 . (6) OJ No L 374, 31 . 12. 1988, p. 1 . O OJ No L 193, . 31 . 7. 1993, p. 20. 29 . 10 . 94No L 280/42 Official Journal of the European Communities ANNEX Relevant Article of Regulation (EEC) No 2328/91 Previous amount New amount Article 7(2) ECU 73 224 per MWU ECU 73 999 per MWU ECU 146 448 per holding ECU 147 997 per holding Article 8 ECU 73 224 ECU per MWU ECU 73 999 per MWU ECU 146 448 per holding ECU 147 997 per holding Article 9(4) ECU 439 344 per holding ECU 443 992 per holding Article 10 (2) (a) ECU 12 082 per person ECU 12 210 per person Article 10(2)(b) ECU 12 082 per person ECU 12 210 per person Article 12(2) ECU 73 224 per MWU ECU 73 999 per MWU ECU 146 448 per holding ECU 147997 per holding Article 12(3) ECU 30 387 per holding ECU 30 708 per holding Article 13(1 ) ECU 1 197 per holding ECU 1 197 per holding Article 14 ECU 18 123 per group ECU 18 315 per group Article 15(4) ECU 14 540 per person ECU 14 694 per person Article 16(5) ECU 54 000 per member of staff ECU 54 000 per member of staff Article 16(6) ECU 750 per holding ECU 750 per holding Article 19(1 ) ECU 123 per LU or per ha ECU 124 per LU or per ha ECU 146,2 per LU or per ha ECU 148 per LU or per ha Article 20 (3) ECU 120 688 per investment project ECU 121 965 per investment project ECU 603 per ha ECU 609 per ha ECU 5 923 per irrigated ha ECU 5 986 per irrigated ha Article 28 (3) ECU 8 457 per person ECU 8 546 per person ECU 3 020 per person ECU 3 052 per person Article 38 ( 1 ) (f) ECU 168 469 per holding ECU 170 251 per holding ECU 336 939 per holding ECU 340 504 per holding